Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 7, 12 - 23, and 28 - 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP document R1-2007763.
R1-2007763 teaches:

11. A method for wireless communications at a user equipment (UE), 2comprising: 
	3receiving control signaling comprising scheduling information for one or more 4downlink resources and one or more uplink resources across a plurality of component carriers 5based at least in part on a joint downlink and uplink transmission configuration indicator 6state (where a single/common TCI state in a DCI is used to indicate a common beam for uplink and downlink transmissions in a single-TRP/gNB scenario for communication with one or multiple carriers, sections 2.1.2, 2.2.2, Mode-1, 2.2.3,2.4), wherein the joint downlink and uplink transmission configuration indicator state is 7associated with one or more of the plurality of component carriers based at least in part on a 8component carrier list (a single/common TCI state in a DCI is used to indicate a common/QCLed beam across one or more carriers of a carrier group, 2.4); and 
	9communicating with a base station based at least in part on a common beam 10corresponding to the joint downlink and uplink transmission configuration indicator state (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3, 2.4).  

12. The method of claim 1, wherein receiving the control signaling 2comprises: 
	3receiving an indication of the joint downlink and uplink transmission 4configuration indicator state (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3).  

13. The method of claim 2, wherein the indication is a field in the control 2signaling comprising a joint downlink and uplink transmission configuration indicator state 3identifier (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3).  

14. The method of claim 2, wherein the indication comprises a field in a 2scheduling request indicator (joint TCI field may replace an SRI field, 2.2.3).  

15. The method of claim 1, wherein communicating with the base station 2comprises: 
	3receiving a downlink transmission from the base station using the one or more 4downlink resources; and 
	5transmitting an uplink transmission to the base station using the one or more 6uplink resources (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3).  

6. The method of claim 5, further comprising: Attorney Docket No. PS967 (107922.1053)Qualcomm Ref. No. 2100687 68 
	2scheduling the downlink transmission and the uplink transmission across the 3plurality of component carriers based at least in part on the plurality of component carriers 4sharing a same analog beam with the common beam corresponding to the joint downlink and 5uplink transmission configuration indictor state (see section 2.4).  

17. The method of claim 1, further comprising: 2receiving, from a component carrier of the plurality of component carriers, an 3indication of the common beam for one or more downlink channels and one or more uplink 4channels across the plurality of component carriers (see section 2.4).

112. A method for wireless communications at a user equipment (UE), 2comprising: 
	3receiving control signaling comprising scheduling information for one or more 4downlink resources and one or more uplink resources associated with a common beam across 5a plurality of transmission reception points (where a single/common TCI state in a DCI is used to indicate a common beam for uplink and downlink transmissions in a single-TRP/gNB scenario for communication with one or multiple carriers, sections 2.1.2, 2.2.2, Mode-1, 2.2.3,2.4); Attorney Docket No. PS967 (107922.1053)Qualcomm Ref. No. 2100687 69 
	6communicating with one or more transmission reception points of the plurality 7of transmission reception points across a plurality of component carriers based at least in part 8on the common beam (a single/common TCI state in a DCI is used to indicate a common/QCLed beam across one or more carriers of a carrier group, 2.4), wherein a joint downlink and uplink transmission configuration 9indicator state is associated with the communications with the one or more transmission 10reception points (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3, 2.4).  


113. The method of claim 12, wherein receiving the control signaling 2further comprises: 
	3receiving an indication of the joint downlink and uplink transmission 4configuration indicator state and one or more transmission reception point identifiers 5corresponding to the one or more transmission reception points (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3); and 
	6scheduling the communications based at least in part on the indication (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3).  

114. The method of claim 13, wherein the indication is a field in the control 2signaling comprising a joint downlink and uplink transmission configuration indicator state 3identifier and the one or more transmission reception point identifiers (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3).  

115. The method of claim 13, wherein the indication comprises a field in a 2scheduling request indicator (joint TCI field may replace an SRI field, 2.2.3).  

116. The method of claim 12, wherein communicating with the one or more 2transmission reception points comprises: 
	3receiving a downlink transmission using the one or more downlink resources; 4and 
	5transmitting an uplink transmission using the one or more uplink resources (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3).  

117. A method for wireless communications at a base station, comprising: 
	2transmitting, to a user equipment (UE), control signaling comprising 3scheduling information for one or more downlink resources and one or more uplink resources 4across a plurality of component carriers based at least in part on a joint downlink and uplink 5transmission configuration indicator state (where a single/common TCI state in a DCI is used to indicate a common beam for uplink and downlink transmissions in a single-TRP/gNB scenario for communication with one or multiple carriers, R1-2007763, sections 2.1.2, 2.2.2, Mode-1, 2.2.3,2.4), wherein the joint downlink and uplink 6transmission configuration indicator state is associated with one or more of the plurality of 7component carriers based at least in part on a component carrier list (a single/common TCI state in a DCI is used to indicate a common/QCLed beam across one or more carriers of a carrier group, 2.4); 
	8communicating with the UE based at least in part on a common beam 9 corresponding to the joint downlink and uplink transmission configuration indicator state (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3, 2.4).  

118. The method of claim 17, wherein transmitting the control signaling 2comprises: 
	3transmitting an indication of the joint downlink and uplink transmission 4configuration indicator state (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3).  

119. The method of claim 18, wherein the indication is a field in the control 2signaling comprising a joint downlink and uplink transmission configuration indicator state 3identifier (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3).  

120. The method of claim 18, wherein the indication comprises a field in a 2scheduling request indicator (joint TCI field may replace an SRI field, 2.2.3).  

121. The method of claim 17, wherein communicating with the UE 2comprises: 
	3transmitting a downlink transmission to the UE using the one or more 4downlink resources; and 

5receiving an uplink transmission from the UE using the one or more uplink 6resources (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3).  

122. The method of claim 21, further comprising: 
	2scheduling the downlink transmission and the uplink transmission across the 3plurality of component carriers based at least in part on the plurality of component carriers 4sharing a same analog beam with the common beam corresponding to the joint downlink and 5uplink transmission configuration indictor state (see section 2.4).  

123. The method of claim 17, further comprising: 
	2transmitting, from a component carrier of the plurality of component carriers, 3an indication of the common beam for one or more downlink channels and one or more 4uplink channels across the plurality of component carriers (see section 2.4).

128. An apparatus for wireless communications at a user equipment (UE), 2comprising: 
	3a processor; 
	4memory coupled with the processor; and 
	5instructions stored in the memory and executable by the processor to cause the 6apparatus to: 
	7receive control signaling comprising scheduling information for one or 8more downlink resources and one or more uplink resources across a plurality of 9component carriers based at least in part on a joint downlink and uplink transmission 10configuration indicator state (where a single/common TCI state in a DCI is used to indicate a common beam for uplink and downlink transmissions in a single-TRP/gNB scenario for communication with one or multiple carriers, sections 2.1.2, 2.2.2, Mode-1, 2.2.3,2.4), wherein the joint downlink and uplink transmission 11configuration indicator state is associated with one or more of the plurality of 12component carriers based at least in part on a component carrier list (a single/common TCI state in a DCI is used to indicate a common/QCLed beam across one or more carriers of a carrier group, 2.4); and 
	13communicate with a base station based at least in part on a common 14beam corresponding to the joint downlink and uplink transmission configuration 15indicator state (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3, 2.4).  

129. The apparatus of claim 28, wherein the instructions to receive the 2control signaling are executable by the processor to cause the apparatus to: 
	3receive an indication of the joint downlink and uplink transmission configuration indicator state (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3).  

130. The apparatus of claim 28. wherein the instructions to communicate 2with the base station are executable by the processor to cause the apparatus to: 
	3receive a downlink transmission from the base station using the one or more 4downlink resources; and 
	5transmit an uplink transmission to the base station using the one or more uplink resources (see sections 2.1.2, 2.2.2, Mode-1, 2.2.3).

Allowable Subject Matter
Claims 8 - 11 and 24 - 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art of record which has not been specifically addressed in this action is utilized to demonstrate the state of the art at the earliest effective filing date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463